Citation Nr: 1025502	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in San Diego, California


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the Veterans Health 
Administration (VHA) that denied the Veteran's application for 
enrollment for VA healthcare benefits.  A personal hearing was 
held at the RO before the undersigned Veterans Law Judge in 
January 2010.

The issues of service connection for bilateral hearing 
loss and tinnitus have been raised by the record, but 
apparently have not been adjudicated by the Regional 
Office (RO).  (See July 2006 notice of disagreement, 
August 2006 substantive appeal, and January 2010 hearing 
transcript.)  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO 
for appropriate action.  The VAMC must notify the RO that 
these issues have been raised by the Veteran.


REMAND

Generally, a veteran must be enrolled in the VA healthcare system 
as a condition to receiving medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of veterans 
are eligible to be enrolled, based upon enumerated priorities, 
with veterans who do not have any service-connected disabilities 
assigned the lowest priority, or Priority Group 8.  38 C.F.R. § 
17.36(b).

The regulations pertaining to eligibility for enrollment in the 
VA healthcare system were amended, effective June 15, 2009.  In 
particular, the amendments established additional sub-priorities 
within enrollment priority category 8 to allow for the enrollment 
of priority category 8 veterans whose income exceeds the current 
means test and geographic means test income thresholds by 10 
percent or less.  38 C.F.R. § 17.36 (2009); Expansion of 
Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 
22834 (May 15, 2009); 74 Fed. Reg. 48011-12 (Sept. 21, 2009).  As 
the Veteran in this case has been determined to fall within 
priority category 8, and there is no recent financial status 
information of record, a remand is necessary in order to obtain 
financial status information that will allow for a determination 
as to whether the Veteran is eligible for enrollment based upon 
his income level.

The VAMC has denied the Veteran's claim for enrollment in the VA 
healthcare system partly on the basis that he has no established 
service-connected disabilities.

During the pendency of this appeal, as noted above, the Veteran 
has raised the issues of service connection for bilateral hearing 
loss and tinnitus.  It is not clear whether such claims have been 
filed or adjudicated at the RO.  The VAMC must contact the RO and 
ascertain whether service connection has been established for any 
disability, as that would affect his eligibility for VA medical 
care.  See 38 U.S.C.A. §§ 1705(a), 1710; 38 C.F.R. § 17.36.

Accordingly, the case is REMANDED for the following action:

1.  Contact the RO and ascertain whether 
service connection has been established for 
any disability.  The VAMC must also notify 
the RO that the Veteran has raised the 
issues of service connection for bilateral 
hearing loss and tinnitus.  The Veteran 
should be provided a copy of VA Form 21-526 
(Veteran's Application for Compensation 
and/or Pension).

2.  Contact the Veteran and obtain 
financial status reports for the years 2006 
to the present.

3.  If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Then return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



